 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear to be mainly with the included inspectors.Accordingly, weshall include the liaison inspectors in the unit.Liaison quality control men :The relationship between the liaisonquality control men and the quality control men is analogous to thatbetween the liaison inspectors and the inspectors included by stipula-tion of the parties.When the quality control men are in doubt as tothe suitability of a particular part, the liaison quality control men arecalled upon to make the decision.Since the interests of the liaisonquality control men are closely related to those of the other quality con-trol men who are included in the unit by stipulation of the parties, weshall include them in the unit.Upon the entire record in this case, we find that the following em-ployees of the Employer at its Montebello and Vernon, California,plants constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act:'All production and maintenance employees including shipping men,truckdrivers, gauge inspectors, gauge inspector repairmen, receivingclerk, quality control men, all janitors (except those employed exclu-sively in the Vernon office), liaison inspectors, and liaison quality con-trolmen, but excluding the timekeeper, shipping room clerical em-ployees, clerk typist-machine shop, chemist, material review inspec-tor-aircraft, instructors, stock record clerk-raw and finished inven-tory clerk, production control clerk, production planner, ozalid clerk,toolcrib clerk, inspection clerk, stock scheduler, metallurgist, statisticalclerk, statistical record clerk, field serviceman (properly called assem-bly field serviceman), stock record clerk, pattern storage man, ex-pediters, toolroom clerk, office employees (except the janitor employedexclusively at the Montebello plant), clerical employees, guards, watch-men, professional employees, leadmen (working as well as nonwork-ing), dispatchers, and all other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]dApart from the five disputed categories considered above, the inclusions and exclu-sions listed below are covered by a stipulation of the parties.IRA GROB, INC.andLOCAL 31,FOOD, DISTRICT 65, RETAIL, WHOLESALEAND DEPARTMENT STORE UNION,CIO,PETITIONER.CaseNo.2-RC-6842.October 28, 1954Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Younger, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.110 NLRB No. 94. IRA GROB, INC.627Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations 1 involved claim to represent certain em-ployees of the Employer.The Intervenor contends that its contract with the Employer whichwas extended by a stipulation to terminate December 31, 1954, is a barto this proceeding.The Petitioner contends that article 5 of the con-tract contains an illegal union-security clause and cannot act as a bar.The Employer takes no position regarding the contract.Article 5 of the contract contains the following language :Only members of Local Union #138 with paid-up cards are tobe employed.Employers desiring extra or additional help shallfirst apply to Local 138 for the same. If such are not available theEmployer may hire outside helpers. In such event those who arenot members of Local #138 must become members within seven(7) days from the date of employment, and if they do not do so,they shall be replaced on the demand of the Union.The preferential hiring of the above provision exceeds the limitedunion-security provisions permitted under Section 8 (a) (3) of theActsAlso by not according a 30-day grace period of new employeesto join the Union, article 5 provides for union security in excess of thatpermitted by the Act.Accordingly, we find that the current contractbetween the Employer and the Intervenor does not constitute a bar tothis proceeding.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Employer is a New York corporation engaged in importing, job-bing, and manufacturing baker's supplies.The Petitioner seeks a unit of all employees including truckdrivers,employed by the Employer at its Bronx, New York, establishment.The Intervenor contends that this unit is inappropriate, and contendsthat a unit of chauffeurs and helpers which is covered by the collective-bargaining agreement between it and the Employer is appropriate.The Employer takes no position regarding the unit.The Intervenor represents the chauffeurs and helpers, whom the Pe-titioner in its petition refers to as truckdrivers.The Intervenor inpractice also bargains for 2 of the 6 inside men although they are notincluded in the contract coverage.The inside men process raw mate-IIntervenor, Local 138, affiliated withthe InternationalBrotherhoodof Teamsters,AFL, intervened on the basis of its contract with the Employer.2Seaboard Terminal and Refrigeration Company,109 NLRB 1094;SpecialtyWood-craft, Inc ,107 NLRB 1066. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDrials into baker's supplies.They also do cleaning, packing, and to-gether with the truckdrivers load the trucks.On occasion an insideman may drive a truck. All of the employees have the same supervisor.We find that the truckdrivers and helpers may be represented sepa-rately, or in an overall unit of all employees.Therefore, we shalldirect self-determination elections among the following voting groupsof employees at the Employer's establishment at Bronx, New York:(1)All production and maintenance employees, excluding thetruckdrivers and helpers, office clerical employees, and all supervisorsas defined in the Act.(2)All truckdrivers and helpers, excluding all other employees,office clerical employees, and all supervisors as defined in the Act.If a majority of the employees in voting group (2) vote for theIntervenor, they will be taken to have indicated their desire to con-stitute a separate bargaining unit, and if a majority in voting group(1) vote for the Petitioner, the Regional Director is instructed toissue certifications of representatives to such labor organizations forsuch units, which the Board under such circumstances finds to beappropriate for purposes of collective bargaining.On the other hand,if a majority of the employees in the voting group (2) vote for thePetitioner, that group will appropriately be included in the produc-tion and maintenance unit, and their votes shall be pooled with thosein voting group (1).3 If a majority of employees in the pooled groupselect the Petitioner, the Regional Director is instructed to issue acertification of representatives to such labor organization for suchunit, which under such circumstances the Board finds to be appro-priate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]3 If the votes are pooled, they are to be tallied in the following manner : The votes forthe Intervenor shall be counted as valid votes, but neither for nor against the Petitioner;all other votes are to accord their face value, whether for representation by the Petitioneror for no union.MID-SOUTH PACKERS,INC.andAMALGAMATEDMEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL, AND INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION 591, AFL, JOINTPETITIONERS.Case No. 32-RC-763.October 28,1954Supplemental Decision,Order, and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onJuly 29, 1954,1 an election by secret ballot was conducted on AugustiNot reportedin printed volumes of Board Decisions and Orders.110 NLRB No. 90.